DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Response dated April 4, 2022, Claims 1-8 and 21-32 are pending. Claims 1-3, 5, 7, and 8 are amended. Claims 21-32 are new. 
Drawings
The drawings were received on April 4, 2022.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claim 1 recites “… said diametrical expansion producing lateral force between the second portion and the interior surface causing the second portion to engage the interior surface and produce a self-energizing seal.” 
Independent Claim 28 recites “… wherein said forces and deformation cause the second portion to press radially outward against the interior surface and form a self-energizing seal.” 
Independent Claim 31 recites “… the proximally disposed oversize portion and the interior surface interfere and produce forces and deformation that cause the distally disposed undersized portion to diametrically expand into the annular space, press radially outward against the interior surface, and form a seal with the interior surface.” 
How this ‘self-energizing seal’ and the diametrical expansion of the male portion is not enabled. 
  Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (MPEP 2164.01).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). As long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112  is satisfied.
In order to make a rejection, the examiner has the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (examiner must provide a reasonable explanation as to why the scope of protection provided by a claim is not adequately enabled by the disclosure). A specification disclosure which contains a teaching of the manner and process of making and using an invention in terms which correspond in scope to those used in describing and defining the subject matter sought to be patented must be taken as being in compliance with the enablement requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, unless there is a reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support. Assuming that sufficient reason for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis. 


WANDS FACTOR ANALYSIS
A. The breadth of the claims.
 The claims recite a self-energizing seal (312) between the first outer diameter (145) of the cap male portion (111) and the inner diameter (148) of the vessel (100) caused by interference or diametrical expansion. 
(B) The nature of the invention. 
The following is a discussion of such a seal caused by interference due to diametrical expansion from Specification Paragraphs 0065 and 0066.  
[Paragraph 0065] ... When the male portion 111 is partially inserted in the mouth 167, clearance or an annular space 149 can exist between the undersized male portion 144 and the interior surface 141 as can be seen in Figure 2B. Once the male portion 111 is sufficiently inserted, interference occurs. The interference can cause the undersized male portion 144 to flare out or to diametrically expand as illustrated in Figure 2C and engage the interior surface 141 of the outlet 106. This engagement of the resulting flared-out portion 137 can provide a seal. (See also Figure 2D, in which deflection of the undersized male portion 144 is illustrated by arrows 101 representing force, rather than illustrating example physical deformation of the undersized male portion 144.) 

[0066] In some example embodiments, the flaring out or diametrical expansion of the undersized male portion 144 occurs below the threshold of plastic deformation. In some example embodiments, the flaring out or diametrical expansion of the undersized male portion 144 occurs without plastic creep. 

As shown below in Figure 2A and 2D the rim 114 somehow causes interference at tapered portion 143 and thereby produce deflection at arrows 101.  

    PNG
    media_image1.png
    1334
    1782
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    897
    1452
    media_image2.png
    Greyscale


In Specification Paragraph 0077, the self-energizing seal 312 is discussed with respect to Figures 3D and 3E.  
 Figures 3D and 3E illustrate three-dimensional cutaway views of two
representative stages of the closure 110 closing the vessel 100. Figure 3D illustrates a stage of closing in which the male portion 111 is partially inserted into the vessel outlet 106, with the undersized portion 144 extending into the vessel 100. Figure 3E illustrates a later stage of closing in which the male portion 111 is inserted to a level that the oversized portion 142 is disposed in the vessel outlet 106. The resulting interference 346 (see Figure 3C) produces forces and deformation of the closure 110. The forces and deformation cause a distal portion 194 of the undersized portion 144 of the closure 110 to press radially outward against the interior surface 141 of the vessel outlet 106. As further described below with reference to Figure 3H, the resulting force between the distal portion 194 and the interior surface 141 can provide a robust seal and/or a self-energizing seal 312. With the interior surface 141 of the vessel outlet 106 constraining the distal portion 194 from flaring radially outward, the forces cause a proximal portion 199 of the undersized portion 144 to bow radially inward. The bowing inward produces the enclosed gap 192, with the enclosed gap 192 disposed between the self-energizing seal 312 and a secondary seal 313. As illustrated, the forces further cause the base 107 of the closure to bulge outward, so that the outer surface 188 transitions from substantially flat to convex.

    PNG
    media_image3.png
    1062
    2320
    media_image3.png
    Greyscale


 However, as shown in Figure 3C, there is no way that interference 346 would cause outward deflection of the main portion as the tapered section 143 would be pushed inward. 

    PNG
    media_image4.png
    1722
    1628
    media_image4.png
    Greyscale


Furthermore, it is not sufficiently explained how the forces cause the base of the closure bulge outward to produce an outward motion of the male portion. Rather, the convex resultant structure of the outer surface 188 would produce inward motion as shown below. No enclosed gap (192) could be formed as the male portion is drawn away from the sidewall as the cap curves to be convex. 

    PNG
    media_image5.png
    967
    1269
    media_image5.png
    Greyscale

It is not enabled how such a structure which would produce an INWARD deflection of the male portion by interference would cause the OUTWARD force or deflection of the male portion against the vessel sidewalls. In short, the connection between the interference and the creation of a self-energizing seal is not sufficiently detailed or understood.


(C) The state of the prior art. 
The Examiner believes that there are three primary references that best illustrate the conventional functioning of similar caps. 
The first is seen in Wada (US 2020/0172298) Figures 3A-3D and 4. 
In Wada, a similar male portion/inner ring (7) is shown with a tapered intermediate portion between a first region (9) and a second region (10). Interference, as shown in Figure 4, would cause inward motion of inner ring (7) to contact two portions of the rim (at 12 and 13) of the vessel (3) to create analogous self-energizing lower seal and secondary upper seal (Paragraphs 0043, 044, 0048). However, the structure of the vessel (3) is considerably different than the straight sided vessel disclosed by applicant. In particular, it is STEPPED configuration of the vessel (3) which creates the two contact points 12 and 13 that allows contact with the male portion having a tapered middle section. This STEPPED configuration is absent or not detailed in Applicant’s disclosure which discloses only a STRAIGHT SIDED vessel. 
Please also see Thornton (US 3991895) Figure 2 and Krautkamer (US 2021/0206545) Figure 1A which discloses a similar mechanism of interference producing inward deflection. 

    PNG
    media_image6.png
    1904
    1628
    media_image6.png
    Greyscale

The second possibility is seen in Thompson (US 5275287). As shown in Thompson Figures 1 and 2, the closure (10) includes a tapered male portion (14) with a flange (24). As the closure comes into contact with the vessel neck (15), the upper surface of the neck (32) abuts against the flange (24) and pivots the sealing portion radially outward about an annular hinge (28) to achieve a tighter sealing engagement (Col. 2 Lines 45-60). A different structure as seen in Figures 3-5 may provide two such seals.  
However, the design of Thompson relies on the provision of a flange (24) and a pivot point (28) to affect such an outward expansion and lateral sealing force. Such features including a hinge and a flange are not shown in Applicant’s invention.

    PNG
    media_image7.png
    1653
    1162
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    819
    1162
    media_image8.png
    Greyscale


The third possibility may be seen in Aichinger (US 4016996). In this construction, a male portion (8) includes a tapered portion (9) which folds inwards due to interference to produce a lateral outward force (Col. 2 Line 49 – Col. 3 Line 2). However, in this construction, the second portion has an outer diameter that is LARGER than the inner diameter of the vessel when the closure is in the relaxed state as shown below. The male portion also appears to be considerably different than the structures disclosed by Applicant.

    PNG
    media_image9.png
    844
    1423
    media_image9.png
    Greyscale

(D) The level of one of ordinary skill
The level of one of ordinary skill in the art is that of a typical designer of similar closures with depending sealing flanges.
 (E) The level of predictability in the art. 
The level of predictability in the art should be considered high, as the basic forces and functioning of such caps are well known.
(F) The amount of direction provided by the inventor
There is very little direction provided by the inventor. Specification Paragraph 0065 recites simply that interference causes the male portion 144 to flare out. Specification Paragraph 0077 recites the deformation (346) causes a distal portion of the undersized portion 144 to press radially outward against the interior surface 141. The resulting force between the distal portion 194 and the interior surface 141 can provide a robust seal and/or a self-energizing seal. 
There is no discussion or identification where such interference occurs or how interference between the male portion and the vessel causes outward expansion, where similar structures known in the prior art clearly identify inward movement as a result of interference.
(G) The existence of working examples
There is no disclosure of working examples.
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
A large amount of experimentation must be undertaken to achieve a means whereby the disclosed structure produces a self-energizing seal or outward radial expansion as claimed.
Therefore, there is no enabling support how such a claimed diametrical expansion producing lateral force or a self-energizing seal is achieved without undue experimentation, as all previous known caps use significantly different structures to produce outward movement or inward deflection due to interference. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the manner by which the disclosed closure achieves a diametrical expansion producing lateral force caused by interference is not enabled. Therefore, the claims are also indefinite, as it is unclear what structure causes such a claimed seal or lateral force. 
For the purposes of examination, it will be assumed that the sealing is achieved by a similar structure as seen in Wada (US 2020/0172298) in which interference causes an inward deflection of the male portion to create a seal. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2020/0172298).
Regarding Claims 1, Wada discloses a vessel comprising an outlet (3) that comprises a rim (8) and a first cavity that extends from the rim and comprises an interior surface comprising an inner diameter. Wada also discloses a closure (4) comprising a base portion (5) and a male portion (7) that extends from the base portion to form a second cavity and that comprises a first portion (at 9) that extends circumferentially about the second cavity and has a first outer diameter that is larger than the inner diameter when the closure is in a relaxed state, said relaxed state comprising the apparatus in an open configuration with the male portion disposed outside the first cavity as shown in Figure 3A. Wada also discloses a second portion (at 10) that extends circumferentially about the second cavity and has a second outer diameter that is no larger than the inner diameter when the closure is in said relaxed state as shown in Figure 3A. Wada also discloses a third portion (between 9 and 10) that extends circumferentially about the second cavity, is tapered, and is disposed between the first portion and the second portion. The first portion is disposed between the third portion and the base portion, and the closure is dimensioned so that when the male portion is inserted in the first cavity with the base portion adjoining the rim. 
Interference between the first outer diameter and the inner diameter causes the second portion to abut against the rim at 13. This interference produces lateral force between the second portion and the  interior surface causing the second portion to engage the interior surface and produce a seal. While this is not a ‘self-energizing’ seal, a person having ordinary skill in the art would recognize and find obvious that this interference seal creates a force between the male portion and the vessel interior surface at the point of contact.
Regarding Claim 2, Wada discloses the inner diameter is larger than the second outer diameter when the closure is in said relaxed state, and wherein the interior surface comprises a circumferentially extending projection that is disposed adjacent the rim at 12. 
Regarding Claim 3, Wada discloses the male portion is disposed in the first cavity with the base portion adjoining the rim. When interference causes engagement between the interior surface and the male portion the second portion, and the third portion form an enclosed space (16) that extends circumferentially about the second cavity.
Regarding Claim 4, Wada discloses the male portion comprises a continuous taper that comprises the first portion, the second portion, and the third portion. 
Regarding Claim 8, Wada discloses the closure and the vessel are arranged so that the male portion extends into the first cavity, with the first portion, the second portion, and the third portion disposed in the first cavity, and the male portion and the interior surface form the self-energizing seal at the contact portion between 10 and 13, a second seal at the contact point between 9 and 12, and an enclosed gap at 16, and wherein the enclosed gap is disposed between the self-energizing seal and the second seal (Paragraph 0044).
Regarding Claim 21, Wada discloses the vessel includes PET. While Wada does not disclose vessel is formed of a first unitary piece of material of a composition comprising a polymer and the closure is formed of a second unitary piece of material of the composition comprising the polymer, the use of the same material is an obvious matter of material selection contemplated by Wada.
Regarding Claims 22 and 23, Wada discloses the vessel comprises polyethylene. However, Wada discloses a number of possible materials which one of ordinary skill in the art would recognize and find obvious as being suitable for use based on the suggestions of Wada (Paragraph 0045).
Regarding Claim 24, Wada discloses the first portion adjoins the base. 
Regarding Claim 25, Wada discloses the third portion adjoins the first portion.
Regarding Claim 26, Wada discloses the second portion adjoins the third portion.
Regarding Claim 27, Wada discloses a distal portion of the second portion effects a seal against the vessel interior. The first portion extends along an axis of the apparatus away from the base and to the third portion, wherein the third portion extends along the axis, from the first portion to the second portion, and wherein the second portion extends along the axis, from the third portion to the distal portion.
Regarding Claim 28, as discussed above in Claim 1 Wada discloses a vessel comprising an outlet that comprises: a rim and a first cavity that extends from the rim and comprises an interior surface comprising an inner diameter. Wada also discloses a closure comprising a base portion, a male portion that extends from the base portion to form a second cavity. The male portion comprises a first portion that extends circumferentially about the second cavity, a second portion that extends circumferentially about the second cavity and a third portion that extends circumferentially about the second cavity, is tapered, and is disposed between the first portion and the second portion. Wada discloses a closed configuration in which each of the first portion, the second portion, and the third portion extends into the first cavity and an open configuration in which each of the first portion, the second portion, and the third portion is disposed outside the first cavity, wherein in the open configuration, the first portion has a first outer diameter that is larger than the inner diameter and the second portion has a second outer diameter that is no larger than the inner diameter. 
In the closed configuration, the interior surface of the outlet diametrically compresses the first portion, produces forces and deformation, and causes the first portion to have a third outer diameter that is smaller than the first outer diameter. This causes interference which would create a seal that may be considered self-energizing. 
Regarding Claim 29, Wada discloses the second outer diameter is smaller than the inner diameter, and wherein in the closed configuration, second portion has a fourth outer diameter that comprises the inner diameter of the interior surface of the outlet.
Regarding Claim 30, Wada discloses the use of PET for the vessel and a person having ordinary skill in the art would recognize and find obvious the use of PET to form the vessel and the closure. Wada also discloses the creation of a first seal, a second seal, and an enclosed gap wherein the enclosed gap is disposed between the self-energizing seal and the second seal. 
Regarding Claim 31, Wada discloses a vessel comprising an outlet that comprises: a rim; and an interior surface that extends from the rim and defines a cavity; and a closure comprising: a base portion; and a male portion that extends from the base portion and comprises: a distally disposed undersized portion; a proximally disposed oversized portion; and a tapered portion disposed between the undersized and oversized portions, wherein an annular space exists between the distally disposed undersized portion and the interior surface when the distally disposed undersized portion is disposed in the cavity and the proximally disposed oversized portion and the tapered portion are disposed outside the cavity, and wherein when the distally disposed undersized portion, the proximally disposed oversized portion, and the tapered portion are disposed in the cavity, the proximally disposed oversized portion and the interior surface interfere and produce forces and deformation. Wada discloses this creates deformation and forms a seal with the interior surface.
Regarding Claim 32, the use of inorganic materials such as metal, glass, and ceramics and thermoplastic materials such as PET are well known in the art to form vessels and caps. One of ordinary skill in the art would be capable of utilizing such materials to form the vessel and cap seen in Wada as the obvious substitution of one known cap material for another that would produce no unexpected results. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2020/0172298) as applied to claim 1 above, and further in view of Wada (US 2018/0002076)-hereinafter Wada ’076.
Regarding Claim 5, Wada discloses the limitations of Claim 1 as discussed above. Wada does not disclose both the vessel and the closure are formed together, integrally, of a single unitary piece of material with a composition comprising a common polymer.
Wada ‘076 discloses a similar container (101) with a cap (111) having a depending sealing male member (112). Wada also discloses the vessel and cap are formed together of a single piece of material with a common polymer joined by hinge 121. Wada and Wada ‘076 are analogous inventions in the art of vessels with sealing caps. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vessel and closure of Wada with the one-piece integral construction seen in Wada ‘076 to enable easier and reliable closing operation of the lid (Paragraph 0006). 
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2020/0172298) as applied to claim 1 above, and further in view of Montgomery (US 5785196).
Regarding Claim 6, Wada discloses the limitations of Claim 1 as discussed above. Wada does not disclose the interior surface of the first cavity comprises pressure venting channels adjacent the rim. 
Montgomery discloses a similar vessel (112) and closure (22) comprising a base portion (24) and a male portion (30) with a tapered profile forming a seal at 34. Montgomery also discloses the interior surface (42) of the first cavity comprises pressure venting channels (48) adjacent the rim to form the passage 40 as shown in Figures 3-5 (Col. 3 Lines 32-58). Wada and Montgomery are analogous inventions in the art of sealing caps and vessels.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vessel and closure of Wada with the pressure venting channels of Montgomery in order to allow a pressure relief passage (74) and vent the pressurized container to the atmosphere (Col. 4 Lines 36-42).  
Regarding Claim 7, as discussed above, Wada discloses the limitations of Claim 1 including a seal produced by the interference and deformation of the male member. While Wada does not disclose a rim with a curved contour and an enclosed gap, Montgomery discloses the rim comprises a curved contour (62) with the apparatus in a closed configuration with the male portion extending into the first cavity. The apparatus further comprises a seal wherein the seal comprises an enclosed gap formed between the male portion and the interior surface, and wherein the curved contour and the enclosed gap comprise a pressure-venting path at 74. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vessel and closure of Wada with the pressure venting channels of Montgomery in order to allow a pressure relief passage (74) and vent the pressurized container to the atmosphere (Col. 4 Lines 36-42).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736